 



Exhibit 10.2
[LETTERHEAD FOR NIH OFFICE OF TECHNOLOGY TRANSFER]
March 8, 2007
Dr. Ronald D. Wiehle, Ph.D.
Vice President of Research and Development
Repros Therapeutics, Inc.
2408 Timberloch Place, B-7
The Woodlands, Texas 77380

Subject:   Waiver of United States Manufacturing Requirement under PHS License
L-354-1998/0
to Repros Therapeutic, Inc. for E-016-1996/0 “21-Substituted Progesterone
Derivatives as
New Antiprogestational Agents” developed by Hyun K. Kim et al at NICHD.

Dear Dr. Wiehle:
     Your request for a waiver of the U.S. manufacturing requirement for the
above-captioned technology, as presented to this office in your January 18, 2007
letter to PHS has been evaluated. The determination is to grant this waiver,
based on the assertions made by Repros Therapuetics, Inc. (Repros) that it would
be expensive and difficult to set up and arrange production in the United States
of the ProllexTM CDB4124 derived from the above referenced technology and that
product quality would be adversely affected.
     Thus, in accordance with and relying on representations made by Repros, OTT
grants a waiver of the U.S. manufacturing requirement (35 U.S.C. § 204) to
Repros. Repros shall be permitted to make, produce or otherwise manufacture the
ProllexTM CDB4124 using the above referenced technology outside the United
States (U.S.) and to sell inside the U.S.
     This waiver shall be in full force and effect as of the date of this
letter, and shall remain in effect for the term of PHS license L-354-1998/0,
unless license L-354-1998/0 is sooner terminated.
     If I may be of further assistance, please contact me.

            Sincerely yours,
      /s/ Steven M. Ferguson       Steven M. Ferguson, M.B.A.      Director,
Division of Technology Development and Transfer     

